United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1462
                       ___________________________

Mardelle D. Jerde; Bennie Lee; Jennifer M. Campos; Michael Campos, formerly
    known as Miguel Campos; Sheldon Joppru; Kay Joppru; Dwight Bradley
Reisenauer; Michelle Christine Reisenauer; Akom Lero; Abang Gowi; Donna M.
 Habeck; Kenneth G. Habeck; Darren J. Carlson; Kristel L. Carlson; Justin R.
 Herzog; Ciara D. Herzog; Derek A. Melichar; Melissa J. Melichar; Jeffrey D.
                Robinson; Debra L. Robinson; John E. Norris

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

 JPMorgan Chase Bank, N.A.; Chase Home Finance, LLC; Mortgage Electronic
 Registration Systems, Inc.; Wells Fargo Bank, N.A.; Federal National Mortgage
               Association; Merscorp, Inc.; Shapiro & Zielke, LLP

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: January 14, 2013
                            Filed: March 14, 2013
                                [Unpublished]
                                ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       This is yet another in a long line of lawsuits brought by homeowners who have
defaulted on their mortgages but claim that the entities asserting legal title to their
mortgages do not have the authority to foreclose. In the instant case, twenty-one
homeowners (collectively, “the Homeowners”) filed suit against JPMorgan Chase
Bank, N.A.; Chase Home Finance, LLC; Mortgage Electronic Registration Systems,
Inc.; and MERSCORP Holdings, Inc. (collectively, “the Lenders”) for unlawfully
foreclosing or attempting to foreclose on their home mortgages. The Homeowners
also sued the law firm of Shapiro & Zielke, LLP, which they claim assisted with some
of the foreclosures. The district court1 dismissed the complaint for failure to state a
claim on which relief can be granted. We affirm the district court.

       The Homeowners initially filed suit in Minnesota state court. The defendants
removed the case to federal court, arguing that the only non-diverse defendant,
Shapiro & Zielke, LLP, had been fraudulently joined. The Homeowners filed a
motion to remand and also challenged the district court’s subject matter jurisdiction
under the doctrine of prior exclusive jurisdiction. The district court found that it had
subject matter jurisdiction because the state court had not obtained prior exclusive
jurisdiction and Shapiro & Zielke, LLP had been fraudulently joined. The claims
underlying these challenges to federal subject matter jurisdiction are identical to ones
we recently have rejected, and therefore we affirm the district court’s finding. See
Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 546 (8th Cir. 2013);
Murphy v. Aurora Loan Servs., LLC, 699 F.3d 1027, 1031-32 (8th Cir. 2012).

      The Homeowners’ complaint asserted twelve different claims against the
Lenders, but on appeal they have abandoned all but their claim to quiet title under
Minnesota Statute section 559.01. See Murphy, 699 F.3d at 1033 n.4. The district
court dismissed the entire claim as inextricably linked to the now discredited “show-


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-
me-the-note” theory, which contends that the legal title holder to a mortgage must
also produce the mortgagor’s promissory note prior to foreclosure. See Jackson v.
Mortg. Elec. Registration Sys., Inc., 770 N.W.2d 487, 500-01 (Minn. 2009) (rejecting
the “show-me-the-note” theory). The Homeowners’ quiet-title claim is pled in terms
virtually identical to the claims brought by the plaintiffs in Murphy and Karnatcheva.
Some of the asserted bases for seeking to settle the so-called “adverse claims” to the
properties under section 559.01 are indeed premised on the “show-me-the-note”
theory. See Murphy, 699 F.3d at 1033. But two of the theories attack the Lenders’
legal title to the mortgage, rather than their possession of the promissory notes, and
thus are distinct from the “show-me-the-note” theory. See Karnatcheva, 704 F.3d at
547-48 (recognizing that the theories “[t]he Notices of Pendency, Powers of Attorney,
and Assignments of Mortgages were not executed by an authorized individual” and
“[t]he Assignments of Plaintiffs’ Mortgages were invalid” were “not foreclosed by
Jackson’s rejection of the ‘show-me-the-note’ theory”). Karnatcheva held that these
same grounds for seeking to settle adverse claims failed to meet the pleading
requirements imposed by Federal Rule of Civil Procedure 8. Karnatcheva, 704 F.3d
at 548. The Homeowners have done nothing to distinguish their claims from those
found lacking in Karnatcheva, and therefore we affirm the district court’s dismissal
for failure to state a claim. See Brannum v. Mo. Dep’t of Corr., 518 F.3d 542, 546
(8th Cir. 2008) (“We review the district court’s grant of summary judgment de novo
and may affirm on any ground supported by the record.” (internal citation omitted)).

                       ______________________________




                                         -3-